Exhibit 21 SUBSIDIARIES Bio-Techne Corporation, a Minnesota corporation, had the subsidiaries below as of the date of filing its Annual Report on Form 10-K for the fiscal year ended June 30, 2015. Certain subsidiaries are not named because they were not significant individually or in the aggregate as of such date. Techne Corporation is not a subsidiary of any other entity. Name State/Country of Incorporation Research and Diagnostic Systems Inc. (R&D Systems) Minnesota BiosPacific, Inc. Minnesota Bionostics, Inc. Massachusetts Boston Biochem, Inc. Minnesota ProteinSimple Delaware ProteinSimple Ltd. Canada ProteinSimple Hong Kong Ltd. Hong Kong ProteinSimple Science and Technology Co., Ltd. China ProteinSimple Japan K.K. Japan Novus Holdings, LLC Delaware Novus Biologicals, LLC Delaware Novus Canada Int’l., LLC Delaware R&D Systems Europe Ltd. United Kingdom R&D Systems GmbH Germany Tocris Cookson Limited United Kingdom Bio-Techne AG Switzerland Cliniqa California
